Per Curiam.
This is a petition for a belated appeal joined with a request that we order the Public Defender to represent the petitioner in the matter. The petition is fatally defective for the reason that it fails to state any facts showing any meritorious grounds for an appeal, and for the further reason that we have no authority to direct the Public Defender in the exercise of his discretion after due investigation by him. On the authority of Lester v. Grant Circuit Court (1948), 226 Ind. 186, 78 N. E. 2d 785, and State ex rel. Casey v. Murray (1952), 231 Ind. 74, 106 N. E. 2d 911, the petition for a belated appeal is denied without prejudice.
Note. — Reported in 139 N. E. 2d 197.